DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims directed to methods for diagnosing myocardial infarction (MI), and the particular species that are (i)  the specific gene RAE1 and (ii) the analyte that is nucleic acid, in the reply filed on 08/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 6 (directed to a decrease in gene expression, where the elected biomarker RAE1 is disclosed as having increased expression in MI) and claims 8-10 (drawn to non-elected products) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2022.

Priority
Applicant cannot rely upon the certified copy of the foreign priority applications to overcome any rejections set forth in the instant office action because translations of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  As such the date(s) of the foreign priority applications are not the effective filing date of the instant application because the applicant has not perfected the right of priority by providing a translation of the priority application which is not in English.

Note on Claim Interpretation
It is noted that the claims, consonant with the Election, are directed to determining the expression level of RAE1.  The claims in light of the specification (e.g.:  page 8 lines 3-6) are directed to the analysis of RAE1 where RAE1 is the gene symbol for Ribonucleic Acid Export 1.

Objection to the Specification
The specification is objected to over the recitations on pages 18-19 which are directed to the results of western blotting.  For example, as relevant to the elected gene, lines 15-19 of page 18 recite:
The results showed that there was a significant increase in mRNA level of RAE1 protein in 32 of 35 patients with myocardial infarction compared with the average level of normal subjects. Statistical results As shown in FIG. 8, compared with normal subjects, there was a significant increase in mRNA level of RAE 1 protein in the blood of patients with myocardial infarction, with the difference being statistically significant (P <0.05).

The cited passage references Figure 8, where the description of Figure 8 (page 10 of the specification) provides “FIG. 8 shows a graph of the difference in the expression of RAE1 protein in patients with myocardial infarction and normal subjects detected by using immunoblotting”.  Thus the recitation on page 18 which provides “increase in mRNA level of RAE 1 protein” is unclear an not consonant with the description of the figure provided on page 10 of the specification.  This issue appears to be repeated in each of the relevant paragraphs on pages 18 and 19.

Claim Rejection - Improper Markush Grouping
Claims 1-5 and 7 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use. See MPEP § 803.02.
Here each distinct element is considered to be a method comprising analysis of a different biomarker gene from those recited in the alternative in the claims (i.e.:  ING1, RAE1, DOCK10, KDSR, IVD and MAEA).
The recited alternative elements do not share a single structural similarity, as each method relies on determination of a level of a different biological sequence (e.g.: distinct polynucleotide sequence, or a distinct protein that is translated from the cognate mRNA). With regard to the elected species (i.e.:  nucleic acids) each polynucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of hybridization may be related to a distinct protein having a different biological activity and effect.  Thus, the different biomarkers do not share a single structural similarity or biological activity. The only structural similarity, relevant to the elected species, present is that all of the polynucleotides are nucleic acids.
The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of having an expression level indicative of MI.  Accordingly, while the genes are asserted to have MI specific expression alteration, they do not share a single structural similarity essential to this activity.  Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a biomarker for MI is particular to each different biomarker (i.e.:  each particular mRNA or protein) based on the specific content of the biomarker and not based on some particular common structural feature shared among the different mRNAs/proteins.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity; AND
(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular genes recited in the claims are associated with the presence of MI.  Additionally the different biomarkers themselves behave differently, with some having increased expression upon MI, and some having decreased expression upon MI.  Furthermore, the recited biomarkers themselves different levels of altered expression, where for example the gene of Figure 6 is overexpressed about 12 times that seen in a normal person, where as the gene of Figure 6 is overexpressed only about 8 times that seen in a normal person.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 7 are unclear because the preamble of claim 1, from which claims 2-5 and 7 depend, recites “a method for the diagnosis of the tendency of myocardial infarction” but there is no step which recites diagnosing any “tendency”.  The diagnostic step of claim 1 recites “indicating that the subject has or is at a risk of developing myocardial infarction”, but it is not clear what any particular relationship between “has or is at a risk of developing” and “the tendency of” is intended or required to be.  Additionally the relevant diagnostic step recites (as relevant to the Election) “if there is a significant increase in the expression level of … RAE1 … in the biological sample from the subject, as compared to normal control levels”.  The recitation of the term “if” makes the “indicating” conditional upon a particular compared amount of RAE1, but there is no active step which requires that the increased expression of RAE1 is in fact present and detected.  In this regard it is unclear how the stated purpose of the claimed methods is accomplished with the required steps of the claims.
Claims 2 and 3 are each unclear over recitation of the phrases in part (3) of claim 2 and part (4) of claim 3.  The claims depend from claim 1, and indicate that they are “further comprising” the steps recited in the claims.  But the relevant step of the claims is already recited in independent claim 1.  It is thus unclear how the rejected claims are intended to further comprise as step that is already required by the independent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and natural phenomena.  This judicial exception is not integrated into a practical application as detailed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong 1. Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims are directed to diagnosing presence or risk of MI and recite determining the expression level of a biomarker gene or protein to indicate the presence or risk of MI, the claims are directed to an asserted correlation between the presence of a biomarker level and MI, such a correlation is a natural phenomenon.  Furthermore, the associating of an expression level with MI and the comparing of an expression level to a control level are abstract ideas- making an evaluation of data and correlating data and information to reach a conclusion.

Step 2A, prong 2. The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the biomarker level determination or the indication of MI (as recited in the steps of the claims), such as initiating a particular treatment or therapy.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No - The claims recite only steps of determining the level of expression of a biomarker, which was routine and conventional in the related art.  For example, Kiliszek et al (2012) teaches the analysis gene expression comprising the collection of samples, isolation of RNA, and determining gene expression using Affymetrix Human Gene 1.0 ST microarrays which includes probe sets for the detection of RAE1 expression (e.g.:  see the data provided in the Gene Expression Omnibus for accession GSE62646 publicly available on Oct 23, 2014).  

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the steps of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.
So even where a practical step of the claim may require collecting CND data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing that a human subject has MI using a determined level of RAE1 in a blood sample, does not reasonably provide enablement for the methods as claimed which broadly encompass the analysis expression in any sample type from any subject organism, and include indication a risk of MI (i.e.:  an indication of prospective odds of an MI occurring in a subject in the future).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Nature of the invention and the breadth of the claims
The claims are drawn to a method comprising determining the expression level of RAE1 (as consonant with the election) in a sample from a subject to indicate that the subject has or is at a risk of developing myocardial infarction.  The claims are sufficiently broad to encompass the analysis of any sample type (e.g.:  blood, skin, tears) from any subject organism (e.g.:  human, chimpanzee, canine), and include the determination that a subject may be at higher risk for a future MI (e.g.:  the subject is at a risk of developing).
Direction provided by the specification and working example
The instant specification provides an example of the detection and validation of differential gene expression in subject that have had MI versus healthy control subjects (e.g.:  specification at page 10).  Relevant to the instant rejection, the specification teaches the analysis of blood samples from human subjects, (page 23) of the analysis of mRNA expression levels in blood samples of human subjects but does not provide any teachings pertaining to the analysis of gene expression in non-human subjects or the analysis of any sample type other than blood.  Additionally, the teachings of the specification are directed to gene expression in subjects treated for MI (i.e.:  the subject has myocardial infarction), and does not include any prospective analysis of future MI development (i.e.:  the subject is at a risk of developing myocardial infarction).  
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the analysis of gene expressed in any sample is high, the unpredictability in associating any gene expression level, or comparison thereof, with the presence of or risk of any particular phenotype, such as MI or risk thereof, is higher. Such unpredictability is demonstrated by the related art. 
Because the claims encompass the analysis of gene expression in any organism, whereas the specification teaches only the analysis of human samples, it is relevant to point out the unpredictability in extrapolating results regarding the asserted association of an allele with a phenotype in humans to any other organism. Hoshikawa et al (2003) teaches unpredictability with regard to applying gene expression results among different organisms. The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1). The reference teaches that the gene expression profile in mouse is different from that observed in rat (Tables 1-4; p.209 -Abstract). Thus it is unpredictable as to whether or any genes that are MI-related in humans are in fact applicable to diagnosing MI in any other non-human organism.
Because claims generically encompass analyses of any gene expression in any sample type, and comparison standards from any sample tissue type, whereas the specification provides only expression in blood samples, it is relevant to point out the unpredictability in comparing gene expression among different tissues or sample types. Cobb et al (2002) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver are different.
Furthermore, where the claims encompass the detection of RAE1 gene expression to indicate a risk of developing MI, whereas the specification teaches only the detection of increased RAE1 after MI, it is important to recognize the variability of individual gene expression.  For example Cheung et al (2003) teaches that there is natural variation in gene expression among different individuals. The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) (p.422, last paragraph; Fig 1). The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the claimed invention. Such experimentation would require case:control analysis of any biological sample type of interest from any subject animal of interest. Because the claims diagnosing a future risk of MI, the experimentation would require replication of all the experimentation of the instant specification with multiple replicates of individual samples.
Conclusion        Taking into consideration the factors outlined above, including the nature of the invention and breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the lack of guidance by the applicant and the particular examples, it is the conclusion that an undue amount of experimentation would be required to make and use the claimed invention in the full scope as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muse et al (2017) as evidenced by the Gene Expression Omnibus dataset GSE66360 (2015).
Initially it is noted that some of the instantly rejected claims were previously rejected in this Office Action under 25 USC for issues related to indefiniteness.  Where the cited prior meets the practical limitations of the claimed methods, the claims are rejected in view of the prior art.  Additionally, it is noted that while the rejection cites two references, the citation of GSE66360 is provided only to show that a characteristic not explicitly disclosed in Muse et al is inherent to the analysis of Muse et al (i.e.:  overexpression of RAE1 in the MI phenotype subjects as compared to healthy controls), and thus the rejection is appropriately made under 35 USC 102 (see MPEP 2131.01).
Relevant to the limitations claim 1, Muse et al teaches the detection of gene expression that is related to the presence of myocardial infarction.  Muse et al provides a validation analysis comprising determining the expression level of RAE1 in a sample (e.g.: the Affymetrix human U133 Plus 2.0 array was used to assess expression levels of over 47,000 independent transcripts, and the array includes a probeset directed to RAE1) from a subject, and detecting increased expression in case samples as compared to healthy controls where the increased expression is indicative of the MI phenotype (e.g.:  p.7 – Materials and methods).  Note that the particular compared gene expression level as required by the claim is evidenced by the GSE66360 dataset of validation control and validation MI samples with the 211318_s_at and 211319_at probesets.
Relevant to the limitations of claim 2, Muse et al teaches collection of blood samples (claim 4) and isolating RNA from the samples (e.g.:  p.7 - Blood collection and CEC sample preparation and enumeration).
Relevant to the limitations of claim 3, Muse et al teaches a discovery analysis comprising determining the expression level of RAE1 in a samples from known MI subjects and controls to identify alterations in gene expression that are associated with MI (e.g.:  p. 7 - Microarray data analysis).
Relevant to the limitations of claim 5, the data from the GSE66360 dataset indicates that RAE1 overexpression of at least 10% was identified in some MI subjects as compared to some control subjects in the analyses of Muse et al.  
Relevant to the limitations of claim 7, the analyses of Muse et al are performed using the Affymetrix human U133 Plus 2.0 array which is a chip detection based assay.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muse et al (2017) as evidenced by the Gene Expression Omnibus dataset GSE66360 (2015) in view of Kontou et al (2018).
It is noted that where the claims were previously rejected as anticipated by Muse et al, Muse et al does not explicitly teach the association between RAE1 expression and the MI phenotype which is provided in the associated GSE66360 dataset.  The instant rejection is provided as a teaching of the prior art association between RAE1 an MI.
Initially it is noted that some of the instantly rejected claims were previously rejected in this Office Action under 25 USC for issues related to indefiniteness.  Where the cited prior meets the practical limitations of the claimed methods, the claims are rejected in view of the prior art.  Additionally it is noted that while the rejection cites two references, the citation of GSE66360 is provided only to show that a characteristic not explicitly disclosed in Muse et al is inherent to the analysis of Muse et al (i.e.:  overexpression of RAE1 in the MI phenotype subjects as compared to healthy controls), and thus the rejection is appropriately made under 35 USC 102 (see MPEP 2131.01).
Relevant to the limitations claim 1, Muse et al teaches the detection of gene expression that is related to the presence of myocardial infarction.  Muse et al provides a validation analysis comprising determining the expression level of RAE1 in a sample (e.g.: the Affymetrix human U133 Plus 2.0 array was used to assess expression levels of over 47,000 independent transcripts, and the array includes a probeset directed to RAE1) from a subject, and detecting increased expression in case samples as compared to healthy controls where the increased expression is indicative of the MI phenotype (e.g.:  p.7 – Materials and methods).  Note that the particular compared gene expression level as required by the claim is evidenced by the GSE66360 dataset of validation control and validation MI samples with the 211318_s_at and 211319_at probesets.
Relevant to the limitations of claim 2, Muse et al teaches collection of blood samples (claim 4) and isolating RNA from the samples (e.g.:  p.7 - Blood collection and CEC sample preparation and enumeration).
Relevant to the limitations of claim 3, Muse et al teaches a discovery analysis comprising determining the expression level of RAE1 in a samples from known MI subjects and controls to identify alterations in gene expression that are associated with MI (e.g.:  p. 7 - Microarray data analysis).
Relevant to the limitations of claim 5, the data from the GSE66360 dataset indicates that RAE1 overexpression of at least 10% was identified in some MI subjects as compared to some control subjects in the analyses of Muse et al.  
Relevant to the limitations of claim 7, the analyses of Muse et al are performed using the Affymetrix human U133 Plus 2.0 array which is a chip detection based assay.
With regard to the association between RAE1 gene expression levels and an indication of MI, it is noted that the association between RAE1 gene expression and MI was known in the prior art and is taught by Kontou et al.  
Kontou et al teaches a meta analysis of gene expression data to identify genes that are differentially expressed after MI.  Relevant to the instantly claimed methods, Kontou et al teaches that RAE1 is a gene that is differentially expressed in MI (e.g.:  p.4, right col; p.8, left col.)
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have performed the gene expression analysis methods of Muse et al to specifically detect increased expression of RAE1 as indicative of MI.  The skilled artisan would have been motivated to particularly determine RAE1 gene expression based on the expressed teachings of Kontou et al that expression of RAE1 is associated with MI.  The skilled artisan would have had a reasonable expectation of success based on the expressed teachings of Muse et al that analysis of gene expression can detect expression associated with MI, and based on the GSE66360 dataset which teaches the detection of increased expression on RAE1 in MI.

Conclusion
No claim is allowed.
The relevant art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruel et al (2003) teaches the detection increased RAE1 gene expression during cardioplegic arrest.  Qui et al (2019) teaches that typical analysis methods of gene expression datasets, including the GSE66360 dataset, identifies RAE1 as a gene that is overexpressed in MI.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634